COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION TO RESET ORAL ARGUMENT



Cause number: 01-15-00152-CV

Style:         Donald B. Mullins & Blue Sky Right of Way, LLC v.
               Martinez R.O.W., L.L.C. f/k/a Martinez Investments, L.L.C.

Type of motion:        Motion to reset oral argument


Party filing motion:   Appellee


         Appellee’s motion reset oral argument is granted. The appeal is removed from the
         January 27, 2016 submission docket and will be reset at a later date.




Judge’s signature:     /s/ Jane Bland
                       Jane Bland, Justice
                       Acting individually




Date: December 31, 2015.